             Case 3:19-cv-05807-JLR Document 47 Filed 10/12/20 Page 1 of 2




 1                                                    THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT TACOMA

 8   VAPORPATH, INC., a Washington
     corporation,                                    No. 3:19-cv-05807-JLR
 9
                                  Plaintiff,         NOTICE OF SETTLEMENT
10                                                   PURSUANT TO LCR 11(b)
            v.
11
     WNA, INC., a Delaware Corporation, and
12   NOVOLEX HOLDINGS, LLC, a Delaware
     limited liability company,
13
                                  Defendants.
14

15
            Pursuant to LCR 11(b), Plaintiff Vaporpath, Inc. hereby advises the Court that the
16
     parties have reached a settlement in the above-titled matter. The parties anticipate filing
17
     dismissal papers within 14 days.
18
            DATED this 12th day of October, 2020.
19

20                                              s/ Jeff Bone
                                                Blake Marks-Dias, WSBA No. 28169
21                                              Jeff Bone, WSBA No. 43965
                                                CORR CRONIN LLP
22                                              1001 Fourth Avenue, Suite 3900
                                                Seattle, WA 98154
23                                              (206) 625-8600 Phone
                                                Email: bmarksdias@corrcronin.com
24                                                       jbone@corrcronin.com
                                                Attorneys for Plaintiff Vaporpath, Inc.
25


      NOTICE OF SETTLEMENT PURSUANT TO LCR 11(b) – 1                          CORR CRONIN LLP
                                                                        1001 Fourth Avenue, Suite 3900
      (No. 3:19-cv-05807-JLR)                                           Seattle, Washington 98154-1051
                                                                               Tel (206) 625-8600
                                                                               Fax (206) 625-0900
             Case 3:19-cv-05807-JLR Document 47 Filed 10/12/20 Page 2 of 2




 1
                                     CERTIFICATE OF SERVICE
 2
            On October 12, 2020, I electronically filed this document through the CM/ECF system,
 3
     which will send a notice of electronic filing to:
 4

 5
              David S. Mepham, WSBA No. 21087
 6            Hodgkinson Street Mepham LLC
              1620 SW Taylor, Suite 350
 7            Portland, OR 97205
              Phone: (503) 222-1143
 8
              Fax: (503) 222-1296
 9            Email: dsm@hs-legal.com

10            Attorneys for Defendants

11          I declare under penalty of perjury under the laws of the United States of America that
12   the foregoing is true and correct.
13          DATED this 12th day of October, 2020, at Seattle, Washington.
14

15                                                  s/ Christy A. Nelson
                                                    Christy A. Nelson
16

17

18

19

20

21

22

23

24
25


      NOTICE OF SETTLEMENT PURSUANT TO LCR 11(b) – 2                             CORR CRONIN LLP
                                                                           1001 Fourth Avenue, Suite 3900
      (No. 3:19-cv-05807-JLR)                                              Seattle, Washington 98154-1051
                                                                                  Tel (206) 625-8600
                                                                                  Fax (206) 625-0900
